DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2019/0208507 A1 – Provisional application No. 62/644,260, filed on Mar. 16, 2018) in view of Document D1: WO 2015/079971 A1).
Regarding claims 7 and 10-12, Xiong et al. teach a terminal/a radio communication method for a terminal/ a base station/ a system comprising a base station and a terminal comprising: a receiving section that receives a configured scheduling-radio network temporary identifier (CS-RNTI); and a control section that controls monitoring of a downlink control 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of document D1 to the method of Xiong et al. in order for the UE can be further configured to identify, at the UE, interrupted transmission information from the selected BWP that includes the location of the INT indicator for a remaining number of BWPs in the cell group.
Regarding claim 8, Xiong et al. also teach wherein the DCI includes a first field indicating a carrier in which a downlink shared channel or an uplink shared channel is scheduled, and wherein the control section controls, based on the DCI, an activation or a deactivation of

Regarding claim 9, Xiong et al. also teach wherein the DCI includes a second field indicating a bandwidth part in which a downlink shared channel or an uplink shared channel is scheduled, and wherein the control section controls, based on the DCI, an activation or a deactivation of semi-persistent scheduling in the bandwidth part or a configured grant in the
bandwidth part (see fig. 3a and pars. 0039-0044 of US 2019/0208507 A1 or pages 5-9 and fig.2; fig. 3 of Provisional application No. 62/644,260).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643